Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 was filed before the mailing date of the application on 03/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bypass device” in claims 8, 10, 16 and 18, “auxiliary heating device” in claim 10, 18. Bypass device is being interpreted as bypass valve, pipe or any conduit that directly connects a flow from one media (compressor) to another (outdoor heat exchanger), Page 7 Lines 2-4. Auxiliary heating device is being interpreted as any type of heat exchanger because the applicant defines it as a device to let the air to be supplied from the air flow passage to the vehicle interior heat in Page 8 Lines 8-10 of the Application’s Specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 13 recite “depending on the operation mode”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing this limitation to “depending on an operation mode”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakoshi et al. (US 9944256 B2), hereinafter referred to Miyakoshi.
Regarding claim 1, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1) comprising: 
a compressor (2) to compress a refrigerant; 
an air flow passage (3) through which air to be supplied to a vehicle interior flows (column 2 lines 32-35); 
a radiator (4) to let the refrigerant radiate heat, thereby heating the air to be supplied from the air flow passage to the vehicle interior (column 2 lines 35-36); 
a heat absorber (9) to let the refrigerant absorb heat, thereby cooling the air to be supplied from the air flow passage to the vehicle interior (column 6 lines 58-60); and 
a control device (32, Fig. 2, column 8 lines 4-6), whereby the control device changes and executes a plurality of operation modes to condition the air of the vehicle interior (column 8 lines 62-66), wherein the control device calculates a heating temperature TH being a temperature of the air on a leeward side of the radiator (Column 8 lines 53-59 show that the air flow passage 3 is on the air downstream -leeward- side of the radiator 4) and uses the heating temperature TH in control, and calculates the heating temperature TH using an estimation formula which differs depending on the operation mode (Column 8 lines 24-27 and 53-57 relates a radiator temperature sensor 46 that is controlled by the controller and that is inherently calculated or estimated the output heating temperature TH of the radiator).
Regarding claim 2, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1), wherein the control device uses the heating temperature TH for calculation of an air volume ratio SW at which the air is to be passed through the radiator, and for changing of the operation modes (column 12 lines 27-35 and 40-51 shows a formula to calculate the air ratio SW, also, the operation modes is controlled by changing or varying SW from 0 to 1 to control the opening of the air mix passing through the radiator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Kimishima et al. (US 5983989 A) hereinafter referred to Kimishima.
Regarding claims 3 and 13, Miyakoshi does not teach that the vehicular air conditioning device, wherein the control device performs a calculation of a first-order lag of a time constant Tau different depending on the operation mode to calculate the heating temperature TH.
However, Kimishima teaches that the vehicular air conditioning device (12, Fig. 1), wherein the control device (10, Figs. 1-4) performs a calculation of a first-order lag of a time constant Tau different depending on the operation mode to calculate the heating temperature TH (column 5 lines 30-33 and Figure show a sensor 102 that is capable to calculate the heating temperature TH (Tw) on the operation mode).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include the control device for calculating the constant Tau as taught by Kimishima, into the apparatus of Miyakoshi in order to allow the right temperature discharge.
Regarding claim 4, Miyakoshi does not teach a vehicle air conditioning device, wherein the control device changes the time constant Tau of the first-order lag according to a volumetric air volume Ga of the air flowing into the air flow passage.
However, Kimishima a vehicle air conditioning device, wherein the control device changes the time constant Tau of the first-order lag according to a volumetric air volume Ga of the air flowing into the air flow passage (Fig. 12 shows the air volume discharge into the vehicle whether the control is on the opening of the air-mixing damper).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include the control device capable of changing the constant Tau  of the first-order lag according to a volumetric air volume as taught by Kimishima, into the apparatus of Miyakoshi in order to allow the right volume of air to flow to circulate into air flow passage.
Regarding claims 5 and 14, Miyakoshi does not teach a vehicle air conditioning device, wherein the control device calculates the heating temperature TH on the basis of a steady- state value THO being a value of the heating temperature TH in a steady state, and the time constant Tau of the first-order lag.
However, Kimishima a vehicle air conditioning device, wherein the control device calculates the heating temperature TH on the basis of a steady- state value THO being a value of the heating temperature TH in a steady state, and the time constant Tau of the first-order lag (column 7 lines 62-column 8 show a first order (linear) equation is used to calculate the heating temperature TH (Two)).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include the control device for calculating the heating temperature TH as taught by Kimishima, into the apparatus of Miyakoshi in order to allow the right temperature discharge.
Regarding claim 6, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1), comprising: 
an outdoor heat exchanger (7, Fig. 1) provided outside the vehicle interior (column 2 lines 36-37), 
wherein the control device (32, Fig. 2) has a dehumidifying and cooling mode (column 8 lines 65-66) to let the refrigerant discharged from the compressor flow from the radiator to the outdoor heat exchanger, let the refrigerant radiate heat in the radiator and the outdoor heat exchanger, decompress the refrigerant heat-radiated, and then let the refrigerant absorb heat in the heat absorber (column 3 lines 33-38). 
Miyakoshi does not teach that and wherein in the dehumidifying and cooling mode, the control device determines the steady-state value THO on the basis of a saturation temperature THsatu of the refrigerant obtained from a refrigerant pressure of the radiator.
However, Kimishima teaches wherein in the dehumidifying and cooling mode, the control device determines the steady-state value THO on the basis of a saturation temperature THsatu of the refrigerant obtained from a refrigerant pressure of the radiator (column 9 line 21-29 shows the steady-state value is the actual temperature that can be adjusted to not be lower to the saturation temperature or the reference temperature setting).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include the control device for determining the steady-state value THO as taught by Kimishima, into the apparatus of Miyakoshi in order to allow the right temperature discharge into the interior of the vehicle.
Regarding claim 7 and 15, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1), comprising: 
an outdoor heat exchanger (7, Fig. 1) provided outside the vehicle interior (column 2 lines 36-37), 
wherein the control device has a cooling mode (column 11 line 42) to let the refrigerant discharged from the compressor flow from the radiator to the outdoor heat exchanger, let the refrigerant radiate heat in the outdoor heat exchanger, decompress the refrigerant heat-radiated, and then let the refrigerant absorb heat in the heat absorber (column 3 lines 38-42), 
Miyakoshi does not teach that and wherein in the cooling mode, the control device determines the steady-state value THO on the basis of an average value of refrigerant temperatures of an inlet and an outlet of the radiator.
However, and wherein in the cooling mode, the control device determines the steady-state value THO on the basis of an average value of refrigerant temperatures of an inlet and an outlet of the radiator (column 7 lines 62-column 8 show a first order (linear) equation is used to calculate the heating temperature TH (Two)).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to come up with an equation to provide the desired heating temperature in the car. The right temperature discharges in the car gives comfort to the occupant.
Regarding claims 8 and 16, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1), comprising: 
a bypass device to let the refrigerant discharged from the compressor flow directly into the outdoor heat exchanger without flowing to the radiator (column 7 lines 43-45 show the refrigerant is discharged from the compressor 2 to flow directly into the outdoor heat exchanger 7 during dehumidifying), 4 of 9PATENT Attorney Docket No. 018842.1772 
wherein the control device has a maximum cooling mode to let the refrigerant discharged from the compressor flow into the outdoor heat exchanger by the bypass device and radiate heat therein, decompress the refrigerant heat-radiated, and then let the refrigerant absorb heat in the heat absorber (column 1 lines 43-49 show a cooling mode and a dehumidifying and cooling mode the refrigerant discharges from the compressor and absorb heat in the heat absorber), and 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to learn from Miyakoshi’s dehumidifying teachings to create a maximum cooling mode for the refrigerant to bypass the radiator. By passing the radiator, the refrigerant will not know additional heat before entering the heat absorber.
Miyakoshi does not teach that and wherein in the cooling mode, the control device determines the steady-state value THO on the basis of an average value of refrigerant temperatures of an inlet and an outlet of the radiator.
However, and wherein in the cooling mode, the control device determines the steady-state value THO on the basis of an average value of refrigerant temperatures of an inlet and an outlet of the radiator (column 7 lines 62-column 8 show a first order (linear) equation is used to calculate the heating temperature TH (Two)).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include the control device for calculating the steady-state value THO on the basis of an average value of refrigerant temperatures of an inlet and an outlet of the radiator as taught by Kimishima, into the apparatus of Miyakoshi in order to allow the right temperature discharge.
Regarding claim 9 and 17, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1), 
wherein the control device (32) has a heating mode (column 9 lines 1-2) to let the refrigerant discharged from the compressor flow into the radiator and radiate heat therein (column 9 lines 10-11), decompress the refrigerant heat-radiated, and then let the refrigerant absorb heat in the outdoor heat exchanger (column 9 lines 16-20), 
and wherein the control device determines the correction value from a subcool degree SC of the refrigerant in the radiator and the volumetric air volume Ga of the air flowing into the air flow passage, or the volumetric air volume Ga and an air volume ratio SW at which the air is to be passed through the radiator (Fig. 1 shows that volumetric air volume is to be passed through the radiator 4 and column 9 lines 40-43 show that the controller 32 controls a subcool degree of the refrigerant in the outlet of the radiator).
Miyakoshi does not teach that wherein in the heating mode, the control device corrects the saturation temperature THsatu of the refrigerant obtained from the refrigerant pressure of the radiator with a predetermined correction value to determine the steady-stage value THO, and wherein the control device determines the correction value from a subcool degree SC of the refrigerant in the radiator and the volumetric air volume Ga of the air flowing into the air flow passage, or the volumetric air volume Ga and an air volume ratio SW at which the air is to be passed through the radiator.
However, Kimishima teaches that wherein in the heating mode, the control device corrects the saturation temperature THsatu of the refrigerant obtained from the refrigerant pressure of the radiator with a predetermined correction value to determine the steady-stage value THO (column 9 line 21-29 shows the steady-state value is the actual temperature that can be adjusted to not be lower to the saturation temperature or the reference temperature setting).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include the control device for correcting the saturation temperature THsatu of the refrigerant obtained from the refrigerant pressure of the radiator with a predetermined correction value to determine the steady-stage value THO as taught by Kimishima into the apparatus of Miyakoshi in order to allow the right temperature discharge.
Regarding claim 10 and 18, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1), comprising: 
a bypass device to let the refrigerant discharged from the compressor flow directly into the outdoor heat exchanger without flowing to the radiator (column 7 lines 43-45 show the refrigerant is discharged from the compressor 2 to flow directly into the outdoor heat exchanger 7 during dehumidifying) ; and 
Miyakoshi does not teach about an auxiliary heating device to let the air to be supplied from the air flow passage to the vehicle interior heat.
However, Kimishima teaches about an auxiliary heating device (second interior heat exchanger 34) to let the air to be supplied from the air flow passage to the vehicle interior heat (column 3 lines 47-56).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to install another heating device to be a part of the heating medium circuit to favor heated refrigerant in the system.
Miyakoshi further teaches that wherein the control device executes a dehumidifying and heating mode (column 9 lines 43) to let the refrigerant discharged from the compressor flow into the outdoor heat exchanger by the bypass device and radiate heat therein, decompress the refrigerant heat-radiated, then let the refrigerant absorb heat in the heat absorber, and let the auxiliary heating device generate heat (column 7 lines 62-63 and Fig. 1 teaches about an air mix damper that can be used to prevent refrigerant from passing through the radiator 4 to discharge into the outdoor heat exchanger 7 where the refrigerant is decompressed, then let the refrigerant absorb heat in the heat absorber, and let the auxiliary heating device generate heat ).	
Miyakoshi does not teach that wherein in the dehumidifying and heating mode, the control device determines the steady-state value THO on the basis of a temperature Tptc of the auxiliary heating device.5 of 9PATENTAttorney Docket No. 018842.1772
However, Kimishima teaches that wherein in the dehumidifying and heating mode, the control device determines the steady-state value THO on the basis of a temperature Tptc of the auxiliary heating device (column 9 line 21-33 shows the steady-state value is the actual temperature that can be adjusted depending on the temperature Tptc of the auxiliary or the reference temperature setting) .
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to control the air temperature on the basis of the temperature of the auxiliary heating device to provide comfort environment to the passengers of the vehicle.

Regarding claim 11 and 19, Miyakoshi teaches a vehicle air conditioning device (1, Fig. 1), 
wherein the control device has a dehumidifying and heating mode (column 9 lines 43) to let the refrigerant discharged from the compressor radiate heat in the radiator, decompress the refrigerant head-radiated, and then let the refrigerant absorb heat only in the heat absorber, or in the heat absorber and the outdoor heat exchanger (column 1 lines 38-43), 
Miyakoshi does not teach that and wherein in the dehumidifying and heating mode, the control device determines the steady-state value THO on the basis of the saturation temperature THsatu of the refrigerant obtained from the refrigerant pressure of the radiator.
However, Kimishima teaches wherein in the dehumidifying and heating mode, the control device determines the steady-state value THO on the basis of a saturation temperature THsatu of the refrigerant obtained from a refrigerant pressure of the radiator (column 9 line 21-29 shows the steady-state value is the actual temperature that can be adjusted to not be lower to the saturation temperature or the reference temperature setting).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to control the air temperature on the basis of a saturation pressure to provide comfort environment to the passengers of the vehicle.

Regarding claim 12 and 20, Miyakoshi does teaches a vehicle air conditioning device, wherein the control device determines the steady-stage value THO on the basis of the saturation temperature THsatu of the refrigerant obtained from the refrigerant pressure of the radiator, or the average value of the refrigerant temperatures of the inlet and outlet of the radiator during an operation stop.
However, Kimishima teaches that wherein the control device determines the steady-state value THO on the basis of a saturation temperature THsatu of the refrigerant obtained from a refrigerant pressure of the radiator (column 9 line 21-29 shows the steady-state value is the actual temperature that can be adjusted to not be lower to the saturation temperature or the reference temperature setting).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to control the air temperature on the basis of a saturation pressure to provide comfort environment to the passengers of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARNOT JOSEPH whose telephone number is (571)272-6464. The examiner can normally be reached on M-F from 0730 to 1600.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran, can be reached at telephone number (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CARNOT JOSEPH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763